Per Curiam.
This court reversed the judgment of the trial court in the above entitled cause and the remittitur was transmitted to and filed in that court. Plaintiff now applies to this court to direct the trial court to make new and amended findings of fact and render judgment in his favor without a new trial. This application must be denied for the reason that, when the remittitur was filed in the lower court, the jurisdiction of this court over the cause came to an end. Rud v. Board of Co. Commrs. of Pope County, 66 Minn. 358, 68 N. W. 1062, 69 N. W. 886. It appears from the moving papers that the trial court refused to make new and amended findings of fact upon an ex parte application of plaintiff made after the cause had been remanded. The learned trial judge ruled correctly. Lawton v. Fiske, 129 Minn. 380, 152 N. W. 774.
Application denied.